Title: To George Washington from William Ramsay, 28 August 1782
From: Ramsay, William
To: Washington, George


                  
                     Sir.
                     Boston, August 28th 1782.
                  
                  Experimentally sensible of your refin’d Generosity and firm Adherence to strict Justice, I beg leave with the Submission, that shou’d influence every Friend to Mankind to solicit your Interest in behalf of John Manley Esqr. (formerly the brave Commander of the Hancock Frigate)—A Friend to the glorious american cause and every mode that can or will adduce an advantage to it.  In all probability the Deane Frigate will shortly be divested of a Commander, generally thought undeserving the Office.  The Gentleman recommended can with the greatest Ease and celerity fit her for Sea; fight her at Sea, and in consequence save the rising Country great Expence and Trouble.  The best Wishes of Those, Who have the happiness to be intimately acquainted with the truly brave and honest Man cordially attend Him.  His great Perseverance in, and highly mortifying Sufferings for the celestial Cause in which we are all embark’d, will I am Sensible claim Your Excellency’s earliest Notice and induce your magnanimous Soul, at once the admiration of human Nature and Terror to Tyrranical Sychophants to put into employ the Man who is able, Willing and ardently anxious to accelerate the Glory of America.  Permit me Sir to assure you that I am with the greatest Sincerety your Excellency’s particular Friend, as well to Character as Person
                  
                     William Ramsay
                  
               